UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-7162


MICHAEL L. JONES,

                Plaintiff - Appellant,

          v.

LIEBER CI; PERRY CI WARDEN LARRY CARTLEDGE; ASSOC WARDEN
FLORENCE MAUNEY; RICHARD L. TURNER, SCDC Disciplinary
Hearing Officer; D FILMORE, Inmate Classification Committee
Chairperson; SCDC INMATE GRIEVANCE BRANCH HEADQTRS; PERRY
CORRECTIONAL INSTITUTION; SC DEPARTMENT OF CORRECTIONS,
Individually, and in their official Capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Joseph F. Anderson, Jr., Senior
District Judge. (2:13-cv-02034-JFA)


Submitted:   December 18, 2014             Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael L. Jones, Appellant Pro Se. James Adam Russell, Charles
Franklin Turner, Jr., WILLSON JONES CARTER & BAXLEY, P.A.,
Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael L. Jones appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on Jones’ 42 U.S.C. § 1983 (2012) complaint.                         We have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                           See

Jones   v.    Lieber   Corr.     Inst.,       No.   2:13-cv-02034-JFA       (D.S.C.

July 23,     2014).    We     dispense    with      oral   argument   because     the

facts   and    legal   contentions       are   adequately     presented      in   the

materials     before   this    court     and   argument      would    not   aid   the

decisional process.



                                                                            AFFIRMED




                                          2